Citation Nr: 1200426	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO. 09-25 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a fainting disorder. 

2. Entitlement to service connection for a low back / spine disorder. 

3. Entitlement to service connection for a neck disorder.

4. Entitlement to service connection for sleep apnea (claimed as a head injury residual).

5. Entitlement to service connection for a right eye disorder.

6. Entitlement to service connection for a respiratory disorder, to include asbestosis, claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America
ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from August 1983 to April 1986.      

The service connection issues come to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

During the course of the appeal, the Veteran has alleged that he is unemployable as a result of a combination of his medical disorders. See February 2008 Notice of Disagreement (NOD). Service connection is not presently in effect for any disability. However, a request for TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). The Board does not have jurisdiction over this issue, and it is REFERRED to the AOJ for appropriate action. 

Although the RO separated the Veteran's low back and spine disorder issues, the Board has recharacterized them as one claim, since the Veteran appears to be referring to same disability stemming from a common injury during service. The United States Court of Appeals for Veterans Claims (Court) has held that a claimant's identification of the benefit sought does not require technical precision. See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007). The Court has further held that a claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability. Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim). 
A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board is denying the claim for service connection for a fainting disorder. To comply with due process requirements, the remaining service connection claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Fainting in itself is not a disease or injury that may be considered a disability for VA compensation purposes. There is also no probative evidence of a disability characterized by fainting post-service.   


CONCLUSION OF LAW

There is no probative evidence of a fainting disability for VA compensation purposes. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

Review of the claims folder shows compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). With regard to issue of service connection for a fainting disorder (which is being denied), the duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in October 2007. This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claim; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The October 2007 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

As to the timing of VCAA notice, the Court and the Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120. In the present case, the RO issued all required VCAA notice for the fainting disorder issue in October 2007 prior to the January 2008 rating decision on appeal. Thus, there is no timing error. 

Prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), and Pennsylvania Department of Corrections (D.O.C.) medical records identified by the Veteran. The RO received a negative response as to VA treatment records dated in April 2001 from the VA Medical Center (VAMC) in Altoona, Pennsylvania, despite the Veteran's indication he was treated there. See October 2007 VCAA letter. VA must continue to obtain such records unless it is documented that the records do not exist or that further efforts would be futile. 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3). See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA). There is no further basis to secure these records. 

No medical examination has been conducted or medical opinion obtained with respect to the Veteran's service connection for a fainting disorder claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). The Board has considered the Veteran's lay assertions, but finds that they do not warrant action under McLendon. 

In post-service D.O.C. medical records dated from 1987 to 2007, there is no probative evidence of a fainting disorder. The Veteran is incarcerated and given this factor, it could be expected that had the Veteran would have had generated evidence of some kind indicative of the presence of recurrent dyspnea. However, such records as are obtained, including those generated on the basis of his competent lay observation, reveal complaints and treatment for a variety of other medical issues over many years, but are silent as to a fainting disorder. His lay assertions as to continuity contradict the detailed medical evidence of record. 

The Veteran's lay assertions regarding continuity of symptomatology for a fainting disorder since service are not therefore credible. McLendon, 20 Vet. App. at 83. The Federal Circuit recently held that "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and the Veteran's mere conclusory generalized lay statement that service event or illness caused the claimant's current condition, such as in the present case, is insufficient to require the Secretary to provide a VA examination. Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010). Therefore, a VA examination and opinion is not warranted for the fainting disorder issue. 

For his part, the Veteran has submitted personal statements, lay statements from others, private medical evidence from the Pennsylvania D.O.C., duplicate STRs, and representative argument. In summary, the duty to assist has been met. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).

The Merits of the Claim - Service Connection for a Fainting Disorder

The Veteran contends that he has a current fainting disorder that began during his military service. He asserts continuity of fainting symptoms after service. See May 2007 claim; October 2010 representative statement; December 2011 Informal Hearing Presentation (IHP). 

Upon review of the evidence of record, the Board denies the appeal for service connection for a fainting disorder. Because there is no probative evidence of a current fainting disorder linked to his one instance of in-service fainting, the claim will be denied. 

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection. Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2002). The Federal Circuit held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to"). Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis. See id. at 1316. Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377 (footnote omitted). For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer. Id. at 1377 n.4. 

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology. Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007). But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed." Id. at 308. See also Savage v. Gober, 10 Vet. App. 488, 498 (1997).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

STRs document that the Veteran fainted on one occasion while giving blood in June 1985. He was diagnosed with transient hypovolemia vs. fainting. He was seen for a follow-up appointment several days later in June 1985. He reported no symptoms since his previous incident. He was instructed to return to clinic if symptoms reoccur. An assessment of "vasovagal syncope" was made. 
Significantly, there is no indication he was ever treated for, reported, or complained of again fainting. His subsequent STRs are negative for any complaints, treatment, or diagnosis of a fainting disorder. In April 1986, upon separation, the Veteran chose not to have an examination. Overall, his STRs provide no evidence in support of a chronic fainting disorder during service. 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997). It is now well-settled that in order to be considered for service connection, a claimant must first have a present disability. In Brammer, 3 Vet. App. at 225, the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). Initially, fainting is not a disease or injury that may be considered a disability for VA compensation purposes; rather, it is a symptom. See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

In addition, in the absence of any probative evidence of a current fainting disorder, service connection cannot be granted. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225. In post-service D.O.C. medical records dated from 1987 to 2007, there is no probative evidence of a fainting disorder. These records reveal complaints and treatment for a variety of other medical issues over many years, but are silent as to fainting symptoms or a fainting disorder. The Veteran's lay assertions as to continuity contradict the detailed medical evidence of record; hence, they are not credible. See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010).

With regard to lay evidence, the Veteran is competent to report purported symptoms of fainting. See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469. The Veteran in certain instances can be competent to testify to the fact that symptoms he experienced in service are the same that he currently manifests. Davidson, 581 F.3d at 1316. However, there is no competent evidence indicating that the Veteran has a chronic or continuing fainting disorder, nor has an underlying disability been noted which competent medical evidence has identified as causing such a symptom. See generally Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) and Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).

Neither he nor his representative, without evidence showing that either has medical training or expertise, is competent to render an opinion as to the medical etiology of any fainting disorder, a disorder requiring medical testing. See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377. The present case also does not meet any of the three exceptions enumerated under Jandreau. When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). Laypersons have been found to not be competent to provide evidence as to etiology in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462  (2007) (concerning rheumatic fever). A specific fainting disorder is a medical condition that can only be diagnosed by a medical professional, and no such diagnosis is of record post-service.  

Accordingly, the preponderance of the evidence is against service connection for a fainting disorder, so there is no reasonable doubt to resolve in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a fainting disorder is denied. 


REMAND

To ensure compliance with due process requirements, the Board presently remands the Veteran's claims of service connection for a low back / spine disorder, a neck disorder, a sleep apnea disorder, a right eye disorder, and a respiratory disorder. The primary reason for remand is that VA examinations to determine the etiology of these disorders are required.

As part of its duty to assist, the RO/AMC should also secure any additional, relevant private treatment records the Veteran adequately identifies. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).

As part of its duty to assist, the RO/AMC must contact the National Personnel Records Center (NPRC), U.S. Army Joint Services and Research Center (JSRRC), or other appropriate source to determine the probability of exposure to asbestos for an armor tank crewman from 1983 to 1986, the Veteran's military occupational specialty (MOS). 

The Veteran asserts that his current respiratory problems are related to alleged in-service asbestos exposure or in-service diesel smoke from tanks. He relates he was exposed to asbestos during service due to his MOS as an armor tank crewman and from the older buildings he was stationed in during his service in Germany. He maintains that as a tank crewman he was exposed to asbestos fibers in the seals, gaskets, and insulation of the tank. Post-service, he also remarks that he was exposed to asbestos, coal smoke, diesel exhaust, and lead-based elements as a welder and heavy equipment operator in the prison boiler plant and in the prison kitchen. See May 2007 and November 2007 personal statements; October 2005 D.O.C. medical record; December 2011 IHP from representative.    

Finally, the Veteran must also be scheduled for VA examinations and opinions to determine the etiology of any current low back / spine disorder, neck disorder, sleep apnea disorder, right eye disorder, and respiratory disorder on the basis of in-service incurrence, or aggravation beyond normal progression. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

In scheduling these VA examinations, the RO/AMC is advised that the Veteran is currently incarcerated with the Pennsylvania D.O.C. Although VA's ability to provide examinations to incarcerated Veterans may be limited by the circumstances of the incarceration, the Court has held that VA must "tailor [its] assistance to the peculiar circumstances of confinement. Such individuals are entitled to the same care and consideration given to their fellow Veterans. Bolton v. Brown, 8 Vet. App. 185, 191 (1995). While VA does not have authority under 38 U.S.C.A. § 5711 (West 2002) to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility, VA's duty to assist an incarcerated Veteran extends, if necessary, to either having him examined by a fee-basis physician, VA personnel, or a prison medical provider at VA expense. Bolton, 8 Vet. App. 191. See also VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 3, Section A, Topic 11, Block d. 

Assuming that the Veteran remains incarcerated, the RO/AMC must make reasonable efforts to accommodate the Veteran at prison with respect to his current incarceration when scheduling the VA examinations. 

With regard to the Veteran's right eye disorder, the Veteran has been diagnosed with right eye myopia and astigmatism, which are forms of refractive error. See October 2004 D.O.C. optometry examination. Congenital or developmental defects, including refractive errors of the eyes, are not "diseases or injuries" within the meaning of applicable statutes and regulations. 38 C.F.R. §§ 3.303(c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007). Myopia, astigmatism, and presbyopia, as diagnosed by the October 2010 VA eye examiner, are all considered to be forms of refractive error. See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, Topic 10 (December 29, 2007). Actual pathology, other than refractive error, is required to support impairment of visual acuity. Id. 

Service connection may be granted for congenital or hereditary diseases, if initially manifested in or aggravated by service, but not for defects such as refractive error. VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990). However, if refractive error of the eye was subject to a superimposed disease or injury during military service that resulted in increased disability, service connection may be warranted for the resulting disability. 38 C.F.R. §§ 3.303(c), 4.9, 4.127. See also VAOPGCPREC 82-90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993). A specific VA examination and opinion is required for the right eye that addresses the Veteran's congenital refractive error defect. 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated any of his disorders on appeal. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain records from each health care provider the Veteran identifies.

(b) The records sought must further include any relevant VA records the Veteran identifies.

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Contact the NPRC, JSRRC, or other appropriate source to determine the probability of exposure to asbestos for the Veteran as an armor tank crewman from 1983 to 1986, and from the older barrack buildings he lived in while stationed in Germany. The Veteran asserts that his current respiratory problems are related to alleged in-service asbestos exposure. He maintains that as a tank crewman he was exposed to asbestos fibers in the seals, gaskets, and insulation of the tank. Request the appropriate office to verify the alleged sources of exposure, and ask them to indicate whether it was likely that the Veteran was exposed to asbestos in the course of his assigned duties within the MOS noted in his service records. If no such opinion can be given, the RO/AMC must state its effort to obtain such reports; and all efforts to obtain these records should be fully documented, and a negative response is required if no records are available.

3. After securing any additional records, arrange for a VA examination with appropriate clinicians for the Veteran's low back / spine disorder, neck disorder, sleep apnea disorder, right eye disorder, and respiratory disorder. The purpose of these examinations is to determine whether any current low back / spine disorder, neck disorder, sleep apnea disorder, right eye disorder, and respiratory disorder is related to service. 

The following considerations will govern the examinations:

(a) The RO/AMC must make reasonable efforts to accommodate the Veteran with respect to his current incarceration when scheduling the VA examinations. Specifically, if the Veteran is confined to prison, the examination must be tailored in such a manner to arrange for his examination in prison by VA personnel, a fee-base provider contracted by VA, or a prison physician at VA expense. If the VA examination simply cannot be conducted due to the Veteran's incarceration, the RO/AMC should provide documentation of its attempts to obtain the medical examination, including any coordinating efforts with prison medical staff. See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 3, Section A, Topic 11, Block d. 

(b) The claims file and a copy of this remand will be made available to the examiners, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(c) If deemed appropriate by the examiners, the Veteran may be scheduled for further examinations. All indicated tests and studies must be performed. 

(d) The examiner must take a full history from the Veteran. If there is a clinical basis to support or doubt the lay history as provided by the Veteran the examiners must so state, with a fully reasoned explanation for any such finding.

(e) In all conclusions, the examiners must identify and explain the medical basis or bases, with identification of the evidence of record. The examiners are requested to provide a complete rationale for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles. 

(f) If the examiners are unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided. Examples of types of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion.

(g) For the low back / spine, the examiner must provide a medical opinion answering the following questions:

(i) Is the Veteran's current low back / spine disorder related to documented in-service treatment for a low back strain? 

(ii) In rendering this opinion, the reviewer's attention is drawn to the following specific items of evidence: STRs document that the Veteran was treated for low back pain on several occasions in October 1985. He was diagnosed with a low back strain. It was noted he first felt the pain while getting out of bed. He was put on a temporary profile with restricted activity for seven days. The Veteran did not undergo a separation examination. 

(iii) Post-service, a July 1987 and November 1987 prison medical history report and dispensary card document recurrent back pain since his military service in 1985. Latter prison medical records dated in 1995, 1999, 2001, 2002, 2003, and 2006  document chronic low back pain with a history of back strains. The Veteran was provided with a back brace. However, September 2006 prison X-rays of the lumbar spine were negative. 

(h) For the neck, the examiner must provide a medical opinion answering the following questions:

(i) Upon clinical examination, does the Veteran have a current neck disorder?  

(ii) If a current neck disorder is diagnosed, is this neck disorder related to a documented in-service injury (trapezius strain) with neck pain after the Veteran was struck by a tank gun barrel?

(iii) In rendering this opinion, the reviewer's attention is drawn to the following specific items of evidence: STRs document that the Veteran was treated for neck pain in March 1985 after being struck in the head by a tank gun barrel. He was diagnosed with a trapezius muscle strain. There are no further documented complaints or treatment during service. The Veteran did not undergo a separation examination. 

(iv) Post-service prison medical records do not appear to document any significant neck complaints. The Veteran maintains he sustained a neck injury during service when his tank's main gun barrel fell directly on top of his head, pinching his neck, spine, and shoulders. He says he was wearing headgear but became dizzy. He alleges a painful neck ever since. See November 2007 Veteran's statement at page 5. 

(i) For sleep apnea, the examiner must provide a medical opinion answering the following questions:

(i) Is the Veteran's current sleep apnea disorder related to a documented in-service head injury after the Veteran was struck in the head by a tank gun barrel?

(ii) In rendering this opinion, the reviewer's attention is drawn to the following specific items of evidence: STRs document that the Veteran was treated in March 1985 after being struck in the head by a tank gun barrel. He was diagnosed with a trapezius muscle strain. There are no further documented complaints or treatment during service. The Veteran did not undergo a separation examination. 

(iii) Post-service prison medical records dated from 2005 to 2007 diagnose the Veteran with obstructive sleep apnea based on clinical testing. The Veteran maintains that his sleep apnea disorder stems from his in-service head injury. In December 2011 the Veteran submitted a medical treatise article from Science Daily indicating that a mild head injury can increase one's chance of developing a sleep disorder. It is also noted that the Veteran has also been described as "morbidly obese," weighing in at over 300 pounds. 

(j) For the right eye, the examiner must provide a medical opinion answering the following questions:

(i) Did the Veteran have a congenital right eye defect, such as refractive error, prior to entering military service in August 1983? Under VA law, a defect differs from a disease in that the former is considered "more or less stationary in nature" while the latter is "capable of improving or deteriorating. 

(ii) If the Veteran had a congenital refractive error defect prior to service, did the two superimposed injuries to the right eye during service result in additional right eye disability? (STRs document right eye complaints after being treated for foreign bodies in the right eye in June 1984 and November 1985).

(iii) Is any current right eye disorder otherwise directly related to the Veteran' military service, including his two documented in-service injuries to the right eye in June 1984 and November 1985?  

(iv) In rendering this opinion, the reviewer's attention is drawn to the following specific items of evidence: The Veteran's November 1982 STR enlistment examination documented vision impairment, which existed prior to service, as the Veteran was assigned a "2" under the PULHES profile regarding the eyes, indicative of some limitations to visual acuity. STRs show that the Veteran underwent an optometry examination in August 1983. STRs document that the Veteran was treated in June 1984 for a foreign body in the right eye. An October 1985 STR eye examination reveals that glasses were requested for the Veteran. Multiple STRs dated in November 1985 record that the Veteran was treated for a metal fragment in the right eye. The foreign body was removed, and he was given an eye patch temporarily. He was diagnosed with a right eye corneal abrasion. There are no further documented complaints or treatment during service for the right eye. The Veteran did not undergo a separation examination. 

(v) Post-service prison medical records dated in 1987, 1988, 1995, 1997, 2001, 2004, and 2007 document that the Veteran wore glasses and had visual impairment. An October 2004 prison optometry examination noted the Veteran had right eye myopia and astigmatism, which are forms of refractive error. The Veteran maintains that his right eye vision has deteriorated significantly since he sustained his two in-service eye injuries in June 1984 and November 1985. He also contends he has developed a sensitivity to light after night vision training in tanks. See November 2007 Veteran's statement at page 6. 

(k) For a respiratory disorder, the examiner must provide a medical opinion answering the following questions:

(i) Based upon a clinical examination with the necessary testing (e.g. X-rays), does the Veteran have a current asbestos-related respiratory disorder or any other type of respiratory disorder?  

(ii) Given any competent information currently of record indicating that the Veteran was exposed to asbestos or diesel smoke during active military duty, (i.e., if such exposure to either is confirmed) is any current respiratory disorder related to the Veteran's military service, to include any in-service asbestos exposure or diesel smoke from tanks? 

(iii) In making this determination , any pre-service or post-service exposure to asbestos or other contaminants should also be clearly discussed. 

(iv) In rendering this opinion, the reviewer's attention is drawn to the following specific items of evidence: The Veteran asserts that his current respiratory problems are related to alleged in-service asbestos exposure or in-service diesel smoke from tanks. He alleges that he was exposed to asbestos during service due to his MOS as an armor tank crewman and from the older buildings he was stationed in during his service in Germany. He maintains that as a tank crewman he was exposed to asbestos fibers in the seals, gaskets, and insulation of the tank. Post-service, he also remarks that he was exposed to asbestos, coal smoke, diesel exhaust, and lead-based elements as a welder and heavy equipment operator in the prison boiler plant and in the prison kitchen. See May 2007 and November 2007 personal statements of Veteran; October 2005 prison medical record. 

(v) STRs are negative for any complaint, treatment, or diagnosis of a respiratory condition. However, the Veteran has submitted an undated attorney informational booklet indicating that Army tank units may have come into contact with asbestos. The examiner should also consider if there is confirmation of any in-service asbestos exposure by the RO/AMC on remand. 

(vi) Post-service prison medical records dated from 2005 to 2007 document that the Veteran has been diagnosed with reactive airway disease, chronic bronchitis, asthma, and pneumonia. July 2006 X-rays revealed a suggestion of left lung infiltrates in the left lung base. The Veteran is a non-smoker. 

4. The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate all the issues on appeal. If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran an opportunity to respond. 

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


